In an action for damages for the breach of each of two oral contracts by which appellant engaged respondent to distribute samples of cereals, judgment unanimously affirmed, with costs. It was the peculiar province of the trial justice to weigh the evidence and to determine credibility. His were the opportunity, the responsibility and power to decide the disputed questions of fact. (Boyd v. Boyd, 252 N. Y. 422, 429.) His determination was not against the weight of the evidence, which supports his conclusion. Neither contract is void for indefiniteness. The appellant’s contention that the trial justice based his decision on any other contract than those pleaded is without foundation. Present — Lazansky, P. J., Carswell, Davis, Adel and Taylor, JJ.